                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MATTHEW CLARK and RHONDA BROWN,                     CASE NO. C19-0076-JCC
10                           Plaintiffs,                  MINUTE ORDER
11            v.

12    LAZ PARKING NORTHWEST, LLC,

13                           Defendant.
14

15           The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the parties’ stipulated motion for a stay (Dkt. No.
18   17) and Plaintiffs’ status report (Dkt. No. 18). The Court herby STAYS the case until January 10,
19   2020.
20           DATED this 23rd day of December 2019.
21                                                          William M. McCool
                                                            Clerk of Court
22

23                                                          s/Tomas Hernandez
                                                            Deputy Clerk
24

25

26


     MINUTE ORDER
     C19-0076-JCC
     PAGE - 1
